UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-13906 BALLANTYNE STRONG,INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 47-0587703 (State or Other Jurisdiction of (IRS Employer Incorporation or Organization) Identification Number) 13arkway, Suite 400 Omaha, Nebraska (Address of Principal Executive Offices) (Zip Code) (402) 453-4444 (Registrant’s telephone number, including area code:) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act (check one): Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: Class OutstandingasofMay6,2013 Common Stock, $.01, par value 14,100,797 shares TABLE OF CONTENTS PageNo. PARTI. FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets, March 31, 2013 and December31, 2012 3 Condensed Consolidated Statements of Income for the Three Months Ended March 31, 2013 and 2012 4 Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2013 and 2012 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 6 Notes to the Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item6. Exhibits 19 Signatures 19 2 PARTI.Financial Information Item1.Condensed Consolidated Financial Statements Ballantyne Strong,Inc. and Subsidiaries Condensed Consolidated Balance Sheets (In thousands) March 31, December31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable (net of allowance for doubtful accounts of $475 and $487, respectively) Inventories: Finished goods, net Work in process Raw materials and components, net Total inventories, net Other current assets Total current assets Property, plant and equipment (net of accumulated depreciation of $4,013 and $3,750, respectively) Note receivable Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Customer deposits/deferred revenue Total current liabilities Deferred revenue Deferred income taxes Other accrued expenses, net of current portion Total liabilities Stockholders’ equity: Preferred stock, par value $.01 per share; Authorized 1,000 shares, none outstanding — — Common stock, par value $.01 per share; Authorized 25,000 shares; issued 16,832 and 16,782 shares at March 31, 2013 and December31, 2012, respectively; 14,101 and 14,051 shares outstanding at March 31, 2013 and December31, 2012, respectively Additional paid-in capital Accumulated other comprehensive income: Foreign currency translation (132 ) Postretirement benefit obligations 46 46 Retained earnings Less 2,731 of common shares in treasury, at cost at March 31, 2013 and December31, 2012 (18,239 ) (18,239 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 3 Ballantyne Strong,Inc. and Subsidiaries Condensed Consolidated Statements of Income Three Months Ended March31, 2013 and 2012 (In thousands, except per share data) (Unaudited) Net revenues $ $ Cost of revenues Gross profit Selling and administrative expenses: Selling Administrative Total selling and administrative expenses Gain on sale of assets 2 Income from operations Net interest income (expense) 15 (11 ) Equity in income (loss) of joint venture (106 ) 91 Other income, net Earnings before income taxes Income tax expense (141 ) (1,156 ) Net earnings $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Weighted average shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 4 Ballantyne Strong,Inc. and Subsidiaries Condensed Consolidated Statements of Comprehensive Income Three Months Ended March31, 2013 and 2012 (In thousands) (Unaudited) Net earnings $ $ Currency translation adjustment Unrealized net change arising during period (401 ) Other Comprehensive Gain (Loss) (401 ) Comprehensive Income $ $ See accompanying notes to condensed consolidated financial statements. 5 Ballantyne Strong,Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows Three Months Ended March31, 2013 and 2012 (In thousands) (Unaudited) ThreeMonthsEndedMarch31, Net cash provided by (used in) operating activities $ $ (1,495 ) Cash flows from investing activities: Distribution from Joint Venture — Capital expenditures (73 ) (44 ) Proceeds from sale of assets 2 — Net cash (used in) provided by investing activities (71 ) Cash flows from financing activities: Purchase of treasury stock — (2,667 ) Proceeds from employee stock purchase plan 4 — Net cash provided by (used in) financing activities 4 (2,667 ) Effect of exchange rate changes on cash and cash equivalents (167 ) 97 Net increase (decrease) in cash and cash equivalents (2,600 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to condensed consolidated financial statements. 6 Ballantyne Strong,Inc. and Subsidiaries Notes to the Condensed Consolidated Financial Statements (Unaudited) 1.Nature of Operations Ballantyne Strong,Inc. (“Ballantyne” or the “Company”), a Delaware corporation, and its wholly owned subsidiaries Strong Westrex,Inc., Strong Technical Services,Inc., Strong/MDI Screen Systems,Inc., and Strong Westrex (Beijing) TradingInc., manufacture, distribute, integrate and service theatre and lighting systems on a worldwide basis. The Company’s products are distributed to movie exhibition companies, sports arenas, auditoriums, amusement parks and special venues. 2.Summary of Significant Accounting Policies Basis of Presentation and Principles of Consolidation The condensed consolidated financial statements include the accounts of the Company and all majority owned and controlled domestic and foreign subsidiaries. All significant intercompany balances and transactions have been eliminated in consolidation. The condensed consolidated financial statements included in this report are presented in accordance with the requirements of Form10-Q and consequently do not include all of the disclosures normally required by accounting principles generally accepted in the United States of America for annual reporting purposes or those made in the Company’s Annual Report on Form10-K. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form10-K for the fiscal year-ended December31, 2012. The condensed consolidated balance sheet as of December31, 2012 was derived from the Company’s audited consolidated balance sheet as of that date. All other condensed consolidated financial statements contained herein are unaudited and, in the opinion of management, reflect all adjustments of a normal recurring nature necessary to present a fair statement of the financial position and the results of operations and cash flows for the respective interim periods. The results for interim periods are not necessarily indicative of trends or results expected for a full year. Use of Management Estimates The preparation of condensed consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results and changes in facts and circumstances may alter such estimates and affect results of operations and financial position in future periods. Fair Value of Financial and Derivative Instruments The categorization within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement. Financial assets and liabilities carried at fair value will be classified and disclosed in one of the following three categories: · Level 1 - inputs to the valuation techniques are quoted prices in active markets for identical assets or liabilities · Level 2 - inputs to the valuation techniques are other than quoted prices but are observable for the assets or liabilities, either directly or indirectly · Level 3 - inputs to the valuation techniques are unobservable for the assets or liabilities The following table presents the Company’s financial assets and liabilities measured at fair value based upon the level within the fair value hierarchy in which the fair value measurements fall, as of March31, 2013: Fair Values Measured on a Recurring Basis: 7 Level1 Level2 Level3 Total $inthousands Cash and cash equivalents $ $
